UN|TED STATES DlSTRlCT COURT
Ill|lDDLE DlSTRlCT OF LOU|S|ANA

TROY AYDELL
ClVIL ACT|ON

VERSUS
17-118'1-SDD-EWD

NANCY A. BERRYH|LL

RUL|NG

The Court has carefully considered the Corri,i:ilaim‘,1 the record, the law applicable
to this action, and the Report and Recommendation2 of United States |V|agistrate Judge
Erin Wi|der-Doomes dated March 6, 2019, to which an objection3 was filed and also
re\rie\iiiedl

The Court hereby approves the Report and Recommendat."on of the Magistrate
Judge and adopts it as the Court's opinion herein.

ACCORD|NGLY, under Sentence four of 42 U.S.C. § 405(9), the final decision of
the Acting Commissioner of Socia| Security is hereby )'-'iFF|Rlll|EDl and this action is
hereby DlSMlSSED with prejudice

Baton Rouge, Louisiana the E/;\y of March, 2019.

AM,

SH . lCK, CH|EF DlSTRlCT JUDGE
MlDDLE DlSTRlCT OF LOU|S|ANA

 

 

1 Rec. Doc. 1.
2 Reo. Doc. 12.
3 Rec. Doc. 13.

